DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation “wherein the temperature distribution is determined at times at which the energy application element is in a common position.” It is unclear what “a common position” means in this context. It is unclear if “a common position” is meant to refer to a position which the energy application element shares with another structural element (i.e. when the energy application element and an additional structural element are at a common position) or if this phrase is meant to have some other meaning. For the purposes of further examination, this limitation will be interpreted to be consistent with claim 19, which appears to be similar in scope, and which recites “a common position of the energy application element in each cycle of the periodic movement.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, and 12-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (WIPO Pub. No. WO 2011/145020 A1, Nov. 24, 2011) (hereinafter “Kuhn”) in view of Holsing et al. (US PG Pub. No. US 2013/0223702 A1, Aug. 29, 2013) (hereinafter “Holsing”).
	Regarding claims 1, 13, and 14, as interpreted above: Kuhn teaches an apparatus, method, and computer program (abstract; pg. 11, lines 16-18; claims 14 and 15) for determining a temperature distribution within an object, while an energy application element applies energy to the object, comprising: a single ultrasound device for sending ultrasound waves into an ultrasound measurement region within the object (pg. 11, line 25; pg. 12, lines 11-14; pg. 12, 
	Holsing, in the same field of endeavor, teaches an apparatus, method, and computer program (abstract, [0005], [0071]-[0072]) for guiding an interventional device, which may be an ablation/energy application element ([0106], [0129]) comprising: an ultrasound device for sending ultrasound waves into an ultrasound measurement region within the object ([0077]), a  computer processor configured to track the position of the energy application element within the object relative to the ultrasound measurement region over time ([0069]), an ultrasound sensor attached to the energy application element and adapted to receive the ultrasound waves from the ultrasound device and to generate a second ultrasound signal based on the received ultrasound waves ([0076], [0077], [0083] - echogenic elements, the "second ultrasound signal" is the echo generated by the echogenic elements in response to the received ultrasound waves, [0172]-[0175]) and determining the position of the energy application element based on the received second ultrasound signal ([0079], [0082], [0083]). Holsing further teaches that image-based tracking of an interventional device enhances a physician’s ability to locate instruments 
	It would have been prima facie obvious for one having ordinary skill in the art at the time of filing to modify the apparatus, method and computer program of Kuhn to employ the tracking method of Holsing, including tracking the position of the energy application element using the generated ultrasound waves from the single ultrasound device, in order to improve instrument localization and ablation modeling in view of the further teachings of Holsing.
	Further regarding claims 1, 13, and 14: Kuhn and Holsing teach a computer processor configured to determine a temperature distribution within the object based on the generated time-dependent first ultrasound signal and based on the position of the energy application element relative to the ultrasound measurement region tracked over time (Kuhn - pg. 12, lines 8-14; pg. 12, line 26 - pg. 13, line 8; Holsing – see above for a full description of the modification of the Kuhn reference to include tracking as taught by Holsing)
	Regarding claims 2 and 15: Kuhn and Holsing teach the temperature distribution determination apparatus and method as defined in claims 1 and 13, wherein the computer processor is further configured to, in a lower temperature range (Kuhn - pg. 12, lines 15-25; pg. 13, lines 9-18): determine a time-dependent first temperature distribution in the ultrasound measurement region based on the generated time-dependent first ultrasound signal (Kuhn - pg. 12, lines 15-25; pg. 13, lines 9-18), provide a model describing a time-dependent model temperature distribution within the object depending on modifiable model parameters and depending on the position of the energy application element tracked over time (Kuhn - pg. 13, lines 19 - 34; pg. 14, line 18 - pg. 15, line 12; pg. 15, line 29 - pg. 16, line 1; pg. 16, lines 18-30; pg. 17; pg. 18; Holsing - [0091], [0098], [0099], [0106], [0107], [0129]), determine model parameters based on the tracked position of the energy application element and based on the provided model by modifying the model parameters such that the model temperature distribution is adapted to the first temperature distribution in the ultrasound measurement region (Kuhn - pg. 
	Regarding claims 3 and 16, as interpreted above: Kuhn and Holsing teach the temperature distribution determination apparatus and method as defined in claims 2 and 15, wherein the computer processor is further configured to determine the time-dependent first temperature distribution based on the generated time-dependent first ultrasound signal and based on the position of the energy application element tracked over time (Kuhn - pg. 12, lines 8-14; pg. 12, line 26 - pg. 13, line 8; Holsing - [0091], [0098], [0099], [0106], [0107], [0129]).
	Regarding claim 8: Kuhn and Holsing teach the temperature distribution determination apparatus as defined in claim 1, wherein the object is a periodically moving object and the energy application element is in contact with the object, in order to apply the energy to the object, and moves with the object (Holsing - [0090], [0091], [0129]), wherein the computer processor is further configured to: determine a motion phase of the motion of the object based on the position of the energy application element tracked over time (Holsing – [0091]), and use for the determination of the temperature distribution the time-dependent first ultrasound signal at times that correspond to the determined motion phase (Holsing - [0098], [0099], [0106], [0107]; Kuhn - pg. 13, lines 19 - 34; pg. 14, lines 15-17).
	Regarding claim 9: Kuhn and Holsing teach the temperature distribution determination apparatus as defined in claim 1, wherein the object is a periodically moving object and the energy application element is configured to be in contact with the object, in order to apply the energy to the object, and moves with the object (Holsing - [0090], [0091], [0129]), wherein the computer processor is further configured to use for the determination of the time-dependent first temperature distribution the time-dependent first ultrasound signal at times at which the tracking device determined the same position for the energy application element (Holsing - [0091], [0098], [0099], [0106], [0107]; Kuhn - pg. 13, lines 19 - 34; pg. 14, lines 15-17).

	Regarding claim 12: Kuhn and Holsing teach an energy application system for applying energy to an object, the energy application system comprising: an energy application element for applying the energy to the object (Kuhn - pg. 12, lines 1-7), and a temperature distribution determination apparatus for determining a temperature distribution within the object caused by applying the energy to the object as defined in claim 1 (Kuhn - abstract; pg. 11, lines 16-18).
Regarding claim 20: Kuhn and Holsing teach the temperature distribution determination apparatus and method as defined in claims 1 and 13, wherein the computer processor is further configured to determine a movement of the object based on the generated time-dependent first ultrasound signal and to determine the temperature distribution based on the generated time-dependent first ultrasound signal, the position of the energy application element tracked over time and the determined movement of the object (Kuhn - pg. 12, lines 8-14; pg. 12, line 26 - pg. 13, line 8; Holsing - [0091], [0098], [0099], [0106], [0107], [0129]).
Claims 4, 6, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn in view of Holsing as applied to claims 1 and 13 above, and further in view of Hsu (US PG Pub. No. US 2013/0303880 A1, Nov. 14, 2013) (hereinafter “Hsu”).
Regarding claims 4 and 17: Kuhn and Holsing teach the temperature distribution determination apparatus as defined in claim 1 and method of claim 13, wherein the object undergoes periodic motion (Kuhn – figure 1; pg. 11, lines 16-20; Holsing – [0090], [0091]), the periodic motion including a quiescent phase (Holsing - figure 7 shows that inspiration and 
Hsu, in the same field of thermal monitoring and tracking of ablation, teaches applying the ablation energy may be applied while the patient holds their breath (which would create a quiescent period) or the application of ablation energy is cycle gated ([0050]), where cycle gating comprises detecting the cycle so that treatment is only applied during a certain phase of the cycle ([0002]). Hsu further teaches that tissue motion may negatively affect a guided medical procedure, including by causing the application of therapy to miss the target ([0001]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system and method of Kuhn and Holsing by applying the ablation energy at times corresponding to the quiescent motion phase as taught by Hsu in order to avoid the negative effects of motion in view of the further teachings of Hsu. It is noted that since the temperature distribution of Kuhn is determined while the energy is being applied, such a modification would result in determining the temperature distribution at times corresponding to the quiescent motion phase.
	Regarding claims 6 and 19: Kuhn and Holsing teach the temperature distribution determination apparatus and method as defined in claims 1 and 16, wherein the object undergoes periodic movement (Kuhn – figure 1; pg. 11, lines 16-20; Holsing – [0090], [0091])and the energy application element is configured to be in contact with the object, to apply the energy to the object, and moves with the object (Kuhn – figure 1; pg. 11, lines 26-30; Holsing – [0090], [0091]). ]). Kuhn further teaches determining the temperature distribution 
Hsu, in the same field of thermal monitoring and tracking of ablation, teaches applying the application of ablation energy is cycle gated ([0050]), where cycle gating comprises detecting the cycle so that treatment is only applied during a certain phase of the cycle (“at a common position in each cycle of the periodic movement”) ([0002]). Hsu further teaches that tissue motion may negatively affect a guided medical procedure, including by causing the application of therapy to miss the target ([0001]).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system and method of Kuhn and Holsing by applying the ablation energy at a common position of the energy application element in each cycle of the periodic movement as taught by Hsu in order to avoid the negative effects of motion in view of the further teachings of Hsu. It is noted that since the temperature distribution of Kuhn is determined while the energy is being applied, such a modification would result in determining the temperature distribution at a common position of the energy application element in each cycle of the periodic movement.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (WIPO Pub. No. WO 2011/145020 A1, Nov. 24, 2011) (hereinafter “Kuhn”) in view of Hsu (US PG Pub. No. US 2013/0303880 A1, Nov. 14, 2013) (hereinafter “Hsu”) and as evidenced by Crawford et al. (US Patent No. US 4,994,965, Feb. 19, 1991).

Hsu, in the same field of thermal monitoring and tracking of ablation, teaches applying the ablation energy may be applied while the patient holds their breath (which would create a quiescent period) or the application of ablation energy is cycle gated ([0050]), where cycle gating comprises detecting the cycle so that treatment is only applied during a certain phase of the cycle ([0002]). Hsu further teaches that tissue motion may negatively affect a guided medical procedure, including by causing the application of therapy to miss the target ([0001]).
prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the apparatus of Kuhn by applying the ablation energy when the object is in the quiescent phase as taught by Hsu in order to avoid the negative effects of motion in view of the further teachings of Hsu. It is noted that since the temperature distribution of Kuhn is determined while the energy is being applied, such a modification would result in determining the temperature distribution when the object is in the quiescent phase.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn and Hsu as applied to claim 22 above, and further in view of Holsing et al. (US PG Pub. No. US 2013/0223702 A1, Aug. 29, 2013) (hereinafter “Holsing”).
Regarding claim 23: Kuhn and Hsu teach the temperature distribution determination apparatus as defined in claim 22, wherein the ultrasound thermometry system includes a single ultrasound device configured for sending ultrasound waves into an ultrasound measurement region within the object and for receiving ultrasound waves from the ultrasound measurement region (single ultrasound probe 206, see figure 6 and all associated description). 
Kuhn and Hsu are silent on the ultrasound tracking system includes an ultrasound sensor attached to the energy application device and wherein the ultrasound sensor is configured to receive the ultrasound waves transmitted by the single ultrasound device.
Holsing, in the same field of endeavor, teaches an apparatus comprising an ultrasound sensor attached to the energy application element and configured to receive the ultrasound waves transmitted by the ultrasound device ([0076], [0077], [0083] - echogenic elements, [0172]-[0175]). Holsing further teaches that image-based tracking of an interventional device enhances a physician’s ability to locate instruments within a patient’s anatomy during a medical procedure ([0002]) and that this positioning/tracking information is useful for tasks such as ablation modeling ([0106], [0107], [0129]). 
	It would have been prima facie obvious for one having ordinary skill in the art at the time of filing to modify the apparatus, method and computer program of Kuhn to employ the tracking .


Response to Arguments
	Previous objection to the specification is withdrawn in light of the amendments to the specification.	
Previous rejections under 35 U.S.C. §112(a) and (b) are withdrawn in light of the amendments to the claims and the specification.
Applicant’s arguments with respect to prior art rejections of the pending claims, filed 06/18/2020, have been fully considered but are not persuasive.
Applicant argues that the reference of record illustrate separate ultrasound thermometry systems and tracking systems. Applicant alleges that the thermometry and tracking systems of Kuhn and Holsing are independent. Applicant further argues that the instantly claimed thermometry and tracking systems are integrated. Specifically, Applicant argues that a common ultrasonic device or probe generates the ultrasound signals for both the thermometry system and the tracking system. Applicant alleges that the references of record do not teach this feature. 	
	Examiner respectfully disagrees. It is unclear whether Applicant is suggesting that the modification of Kuhn by Holsing would somehow require a second ultrasound probe, but that is not the basis of the rejection. If the only requirement for thermometry and tracking to be “integrated” is the use of a single ultrasound probe for tracking and thermometry, there is nothing to suggest that Kuhn modified by Holsing (see above) would differ structurally from the instantly claimed invention. Applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	The rejections are maintained and updated in light of the amendments to the claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571)-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.